CaSe: 1218-Cr-OOlOQ-TSB DOC #Z 72 Filed: 12/10/18 Page: l Of 5 PAGE|D #Z 481

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA : Case No. 18~CR-109
v. : Judge Timothy S. Black
ANDREY SHUKLIN, et al. , : APPLICATION FOR ORDER
: REGARDING RETURN OF CUSTOMER
Defendants. : GOODS

 

The Govemment files this motion seeking an order allowing agents from the United States
Department of Transportation (“USDOT”) to facilitate the return of property located at a storage
facility to customers Whose household goods are currently located Within the storage facility. In
support, the Government states as follows: d

l. On July 25 , 2018, a federal grand jury in this district returned a one-count
Indictment against twelve defendants, charging the defendants With participating in a RICO
Conspiracy in violation of 18 U.S.C. § l962(d). (Doc. 3 (Indictment).) The Indictment charges
that the defendants operated through multiple affiliated companies to form a criminal Enterprise
that stole from, defrauded, and extorted customers Who hired affiliated companies of the Enterprise
to move their household goods.

,2. The federal grand jury’s Indictment, Which gives the defendants notice that the
United States intends to pursue the forfeiture of assets pursuant to the provisions of 18 U.S.C. §
1963, establishes probable cause that the defendants engaged in the charged RICO Conspiracy for
the issuance of this restraining order.

3. On July 27, 2018, the Court entered a Post-lndictment Restraining Order relating
to seven Warehouses controlled by the Enterprise, Which restrained the Defendants or their agents

from removing customer goods from the Warehouses. (Doc. No. l9.) The restraining order

 

CaSe: 1218-Cr-OOlOQ-TSB DOC #Z 72 Filed: 12/10/18 Page: 2 Of 5 PAGE|D #Z 482

outlined that there Was probable cause that the defendants engaged in the charged RICG
conspiracy; there was a connection between the contents of property in these seven warehouse l
locations being used by the Enterprise and the offense charged in the Indictment; and, if the
defendants are convicted, the property in the seven Warehouses would be subject to forfeiture under
18 U.S.C. § 1963. The restraining order prevented the defendants named in the lndictment, and
others, from entering the warehouse space or otherwise disposing of any property within the
Warehouses. The restraining order further allowed law enforcement agents to enter the
warehouses, accompanied by a landlord or other representative of the leasing companies, in order
to secure the subject property, document the condition of the subject property through still or video
photo graphy, and ensure the safety of law enforcement agents or other personnel acting under this
Restraining Order. On September 11, 2018, the Court entered an order allowing agents to enter
the warehouse and coordinate With customers to help facilitate the return of customer goods. (Doc.
No. 44.)

4. Following the Indictment, agents have learned that the Enterprise also stored certain
customer goods in storage facilities throughout the United States. On July 31, 2018, the
Government executed a search warrant at the defendants’ headquarters location, 2802 29th Avenue,
Hollywood, FL. From the documents seized, the Government has identified storage facilities, and
storage units, which likely contain household goods belonging to customers who hired affiliated
companies of the Enterprise to move their goods. Further, employees of the affiliated companies
have contacted the Government to inform them of the location of the storage units.

5. The victim property in the storage units used by the Enterprise to store victim goods

are subject to forfeiture under 18 U.S.C. § 1963 for the same reasons as the Victim property that

 

CaSe: 1218-Cr-OOlOQ-TSB DOC #Z 72 Filed: 12/10/18 Page: 3 Of 5 PAGE|D #Z 483

was contained in the warehouses as noted above, most of which has been returned to victims
pursuant to the Court’s September ll, 2018 Order.

6. Pursuant to the investigation, the Government has determined that the following
storage facility currently contains household goods belonging to customers who hired an affiliated
company of the Enterprise to move their goods: EXtra Space Storage, 4723 S Emerson Ave,
Indianapolis, lN 46203, Unit 409 (the “Subject Property”). As set forth in Special Agent Brian
Christ’s affidavit, the Subject Property contains belongings of two customers of Flagship Van
Lines,1 Merlinda Baker and Anil Kumar. See Exhibit 1 (Declaration of Special Agent Brian J.
Christ) y

7. Since the Indictment, the USDOT has received numerous calls and emails from
customers seeking return of their household goods. .Many of these customers have relayed to
agents that they are in urgent need of their household goods and personal property, to include the
victims Who have their belongings stored in the Subj ect Property.

8. Agents have been in contact with representatives of the Subject Property mentioned
above. In order to coordinate the retrieval of victim belongings, representatives of the Subject
Property requested Agents provide them with a Court order permitting the return of customer
goods.

9. The Govemment seeks an order from the Court allowing USDOT agents to
coordinate With representatives of the Subj ect Property so that agents can make the goods available
to customers who agents have identified as the owners of the household goods and these customers

can retrieve the household goods from the Subj ect Property.

 

1 Flagship Fan Lines is one of the “affiliated companies” of the Moving Enterprise as set forth in
the Indictment. (See Doc. 3 11 19.)

 

CaSe: 1218-Cr-OOlOQ-TSB DOC #Z 72 Filed: 12/10/18 Page: 4 Of 5 PAGE|D #Z 484

10. Returning the property to customers in this manner serves the interests of justice.
The nature of the property in question_household goods and invaluable personal items-along
with the surrounding circumstances, necessitate ensuring the property is returned to customers as
expeditiously as possible.

11. The Government has discussed this issue With defense counsel for the defendants
who have appeared in this district to date in this case. All are in agreement that the household
goods and'related property should be returned to customers expeditiously and do not object to
USDOT agents identifying the customers whose goods are missing and returning the property to
those customers as quickly as possible. This includes entering the Subj ect Property and facilitating
the return of goods to the above-mentioned customers.r

For these reasons, the Government requests an Order from the Court allowing USDOT
agents to facilitate the return of customer property from the Subj ect Property by coordinating with
the property owners or other representatives and permitting individuals identified by the USDOT

as the owners of the household goods to retrieve their household goods fromthis location.

Respectfully submitted,

BENJAMIN C. GLAS SMAN
United States Attorney

s/Mczzfthew C. Singer

MATTHEW C. SINGER (IL 6297632)
MEGAN GAFFNEY (NY 4849220)
Assistant United States Attomeys

221 E. Fourth Street, Suite 400
Cincinnati, Ohio 45202

Matthew. singer@usdoj . gov

 

 

CaSe: li`l8-Cr-OOlOQ-TSB DOC #Z 72 Filed: 12/10/18 Page: 5 Of 5 PAGE|D #Z 485

CERTIFICATE OF SERVICE
l hereby certify that a copy of the foregoing Application for Order Regara'ing Return of
Customer Goods was filed with the Court’s CM/ECF System this 10th day of December 2018,

which provides electronic notice to all parties.

s/Mcztthew C. Singer
MATTHEW C. SINGER (lL 6297632)
Assistant United States Attorney

 

 

